OPINION
DOUGLAS, Judge.
This is a post conviction habeas corpus proceeding in which petitioner seeks release from confinement in the Texas Department of Corrections as a result of his conviction for four cases of robbery by assault under the former Penal Code.
Appellant was convicted in Causes Nos. 186,492, 186,493, 186,444, and 186,496 on March 2, 1973, upon pleas of guilty. Punishment was assessed in the first three cases at twenty years and at ten years in the fourth.
In the petition for writ of habeas corpus he alleges that the indictments in all four instances are fundamentally defective. The State concedes in its brief that unless this Court is willing to reconsider its holding in Bouie v. State, 528 S.W.2d 587 (Tex.Cir.App.1975), the indictments in the challenged cases are fundamentally defective.1 As in Bouie v. State, supra, and Lucero v. State, 502 S.W.2d 128 (Tex.Cr.App.1973), the indictments here fail to allege to “whom the property allegedly taken belonged.”
The relief sought is granted.

. The writer did not and does not agree with the decision in Bouie but is bound by it. See the dissenting opinion in Ex parte Cannon, 546 S.W.2d 266 (Tex.Cr.App., 1976).